Exhibit 10.40
AMENDMENT TO INCENTIVE STOCK OPTION AND DIVIDEND EQUIVALENT GRANT AGREEMENTS
AQUA AMERICA, INC.
2004 EQUITY COMPENSATION PLAN
WHEREAS, Aqua America, Inc. a Pennsylvania corporation (the “Corporation”)
maintains the Aqua America, Inc. 2004 Equity Compensation Plan (the “Plan”);
WHEREAS, the Board of Directors of the Corporation (the “Board”) has amended the
Plan effective as of January 1, 2009 in order to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
related Treasury regulations; and
WHEREAS, the compensation committee of the Board (the “Committee”) desires to
amend all Incentive Stock Option and Dividend Equivalent Grant Agreements (the
“Grant Agreements”) between the Corporation and the Grantee which are in effect
on January 1, 2009, to reflect the changes made to the Plan comply with
Section 409A of the Code and related Treasury regulations effective January 1,
2009.
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
1. Notwithstanding the terms of any Grant Agreement in effect on January 1, 2009
to the contrary, Dividend Equivalent Amounts, as defined in the applicable Grant
Agreement, shall be paid in accordance with the following provisions effective
January 1, 2009:
a. Payment of Credited Dividend Equivalents. The total Dividend Equivalent
Amounts accrued in the Grantee’s account on March 1, 2009 which have not, prior
to such date, been paid to the Grantee or forfeited, shall be paid to the
Grantee no later than March 15, 2009. Any Dividend Equivalent Amounts accrued in
an account from March 2, 2009 (or any anniversary thereof) through March 1 of
the following year shall be distributed to the grantee no later than March 15 of
such following year, subject to subject to Section 1.b. Notwithstanding the
foregoing, upon a Change of Control of the Corporation (as defined in the Plan),
any Dividend Equivalent Amount or portion thereof, which has not, prior to such
date, been paid to the Grantee or forfeited shall be paid within 60 days to the
Grantee.
b. Forfeiture of Dividend Equivalents. Except as otherwise determined by the
Committee, payment of Dividend Equivalent Amounts for any accrual period ending
on March 1 as described in Section 1.a. shall be forfeited by the Grantee if the
Grantee is not employed in regular full-time employment by the Corporation or a
subsidiary on March 1 of such accrual period; provided, however, that a grantee
shall not forfeit any payments if the grantee terminates employment by reason of
(i) death, (ii) total disability (as defined in section 22(e)(3) of the Code),
or (iii) retirement under the Corporation’s or a subsidiary’s retirement plan.


 

 



--------------------------------------------------------------------------------



 



c. Amount of Dividend Equivalent Credited. Notwithstanding the other provisions
of this Amendment, the amount of the Dividend Equivalent Amount to be credited
to the Grantee’s account under Section 8(a) of the Plan is not changed by this
Amendment.
d. Interest on Dividend Equivalents. No interest shall be paid on any Dividend
Equivalent Amounts.
e. Deferral of Dividend Equivalents. The Grantee shall not be permitted to defer
any Dividend Equivalent Amounts effective as of January 1, 2009.
2. The terms of the Grant Agreements in effect on January 1, 2009 shall
otherwise remain in effect.

                          AQUA AMERICA, INC.    
 
               
By:
  /s/ Karl M. Kyriss
 
  By:   /s/ Roy H. Stahl
 
   
 
  Grantee            
 
               
Date:
  12/22/08   Date:   12/22/08    

 

 